

116 HR 7093 IH: PPP Accountability Act
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7093IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Ms. Davids of Kansas (for herself and Mr. Kim) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo require the Administrator of the Small Business Administration to report on covered loans made under the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the PPP Accountability Act.2.Reports on the Paycheck Protection Program(a)Disclosure of transactionsNot later than 7 days from the date of enactment of this Act, and not later than 72 hours after any guarantee for a covered loan (as defined under section 7(a)(36) of the Small Business Act) is made by the Administrator of the Small Business Administration subsequent to the enactment of this Act, the Administrator shall publish on a website of the Small Business Administration information on such covered loans. The information shall include—(1)the identity of the recipient of the covered loan, including the name of the recipient, location, and industry sector in which the recipient operates; and(2)the amount of the covered loan, the date of the covered loan approval, and identity of the lender.(b)Disclosure of forgivenessNot later than 72 hours after the Administrator remits the appropriate forgiveness amount to the lender under 1106(c)(3) of the CARES Act (Public Law 116–136), the Administrator shall publish on a website of the Small Business Administration, along with the disclosure required under subsection (a)—(1)the amount of such forgiveness and the date of approval of such forgiveness; and(2)the number of employees who received payments of any compensation described in section 7(a)(36)(A)(viii)(I) of the Small Business Act from proceeds of such covered loan, and the duration for which each such employee received any such payment. (c)Exemption from disclosureSubsections (a) and (b) shall not apply to a covered loan in an amount less than $1,000,000.(d)Report to Congress(1)In generalNot later than 1 week after the date of enactment of this Act, and every week thereafter until the last day of the covered period (as defined in section 7(a)(36)(A) of the Small Business Act), the Administrator shall submit to the Committees on Banking, Housing, and Urban Affairs and Small Business and Entrepreneurship of the Senate and the Committees on Financial Services and Small Business of the House of Representatives a report on covered loans made under section that includes—(A)an overview of such actions taken by the Administrator during the period covered by the report; and(B)a detailed financial statement with respect to covered loans made under section 7(a)(36) of the Small Business Act, including the number, amount, and balances of all covered loans, covered loan payments, and status of forgiveness of each covered loan; and any sale of a covered loan on the secondary market.(2)PublicationNot later than 7 days after the date on which the Administrator submits a report required under paragraph (1), the Administrator shall publish such report on a website of the Small Business Administration.